Citation Nr: 0411606	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant served on active duty from September 10, 1973 
to November 15, 1973, at which time he was discharged for 
being underage; he had four months and 156 days prior 
inactive service.  The appellant also had inactive reserve 
duty in the U.S. Army National Guard of West Virginia from 
January 19, 1974 to August 24, 1975.  Additionally, the 
appellant had reserve duty in the U.S. Army National Guard of 
Ohio from August 1975 until discharged April 1, 1978, based 
on continuous and willful absence from military duty.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant 
regarding further action required on his part.  


REMAND

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an RO rating decision dated in July 
2000.  A review of the record reflects that, in 
correspondence received in August 2000, the appellant 
expressed a desire to testify at a hearing and to have 
additional evidence considered by VA.  Such correspondence 
may reasonably be viewed as a timely notice of disagreement 
with the July 2000 rating decision, particularly when 
considered in connection with subsequent statements in which 
the appellant evidenced an intent to continue to pursue 
entitlement to VA benefits based on psychiatric disability.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2003).  The RO first 
issued a statement of the case to the appellant in January 
2003.  At that time the RO identified the appellant's claim 
as having been received in June 2001, considered evidence 
received only since the May 2001 rating decision, and, 
considered and applied amendments made to the laws and 
regulations governing the reopening of claims effective in 
August 2001.  See The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (August 29, 2001).  
As pointed out by the appellant's representative the amended 
definition of new and material evidence applies only to 
applications to reopen received on or after August 29, 2001, 
and not to the appellant's claim, received prior to August 
2001.  See 66 Fed. Reg. 45,620, 45, 629 (2001).  Based on the 
above, remand is necessary such that the RO may adjudicate 
the appellant's claim based on consideration of all evidence 
received subsequent to the last final denial in this case, 
the RO rating decision dated in July 1993, and so that the 
appellant may be afforded correct notice and the RO may apply 
the appropriate version of 38 C.F.R. § 3.156(a) to the facts 
of this case.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the appellant 
and his representative, and provide 
written notice of the provisions of VCAA 
and its implementing regulations as 
applicable to the claim remanded herein.  
The RO should include notice to the 
appellant as to the pre-August 2001 
version of 38 C.F.R. § 3.156 applicable 
to his appeal and advise him and his 
representative as to the sort of evidence 
needed to support the appeal, whether VA 
or the appellant should obtain and submit 
such, and, that the appellant should 
submit any evidence in his possession 
that he wises considered in connection 
with his appeal.  The appellant should be 
informed of the need for competent 
medical evidence demonstrating that links 
any current psychiatric disorder was 
first manifested during or is causally 
related to his period of active duty, or 
was shown during a period of active duty 
for training during reserve service.  The 
appellant and his representative are 
invited to submit such evidence.  The RO 
should afford the appellant and his 
representative an opportunity to respond 
to the VCAA notice and take appropriate 
steps to assist them where indicated.


2.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on consideration of the evidence received 
subsequent to the 1993 last final 
decision.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction he and his representative 
should be provided a supplemental 
statement of the case with consideration 
and citation to 38 C.F.R. § 3.156(a) as 
extant prior to August 29, 2001, and 
which reflects consideration of the 
evidence received since the May 1993 last 
final rating decision.  The appellant and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


